EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Hudak Sr. on August 31, 2022.

The application has been amended as follows: Amend Claim 7 to change “A transesterified” in line 1 to “A composition comprising a transesterified”. 

Allowable Subject Matter
Claims 1-7 and 9-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Considering Claims 1 and 14:  The prior art of record does not teach or suggest the claimed composition and process having the claimed components and a notched IZOD impact strength of from about 5 to about 30 kJ/m2.  The closest prior art of record is discussed in the previous action.  There are no anticipatory references in the closest prior art of record.  The original specification establishes that the claimed notched IZOD impact strength is achieved by the combination of the claimed polylactic acid-polysiloxane block copolymer and the annealing step, but not achieved by using either separately (Table 2).  As such, the synergistic result of the two features is unexpected in view of the prior art of rejection.
Considering Claim 7:  The prior art of record does not teach the claimed composition comprising the claimed polysilxoane triblock copolymer and a nucleating agent.  The closest prior art is Soyama et al. (US 2013/0313114).  Soyama et al. (US 2013/0313114) teaches a process for preparing a polylactic acid modified copolymer comprising reacting a polylactic acid homopolymer and a polysiloxane having two end groups that are amine (¶0074-75, Table 9).  The copolymers are annealed to complete crystallization during the testing of the materials (¶0077).  The reaction proceeds by the reaction of the amine groups with the ester groups of the polylactic acid, resulting in the formation of an amide linkage, i.e. through transesterification (¶0019).  Soyama et al. teaches the reaction mixture as comprising 97 weight percent of a polylactic acid hompolymer and 3 weight percent of the functional polysiloxane (Table 9-10).  The polysiloxane has a molecular weight of 4400 (Table 3, equivalent weight x functionality).  Soyama et al. teaches the polylactic acid as being Terramac TE-4000N (¶0074).  Kani et al. (US Pat. 8,603,636) teaches the weight average molecular weight of Terramac TE-4000N as being 150,000 g/mol and the number average molecular weight would necessarily be lower than the weight average molecular weight.
	The diamine end functionalized polysiloxane embodiment is a comparative example that is taught to lead to inferior results with regard to rupture bending strain and surface bleed (¶0080).  As the reference teaches away from the use of diamine functional polysiloxanes with terminal diamine groups, and thus the non-anticipated claims (having to add a nucleating agent) would be non-obvious over Soyama.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767